[Cite as State v. Nichols, 2012-Ohio-4751.]




          IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                         :

        Plaintiff-Appellee                            :             C.A. CASE NO.    25056

v.                                                    :             T.C. NO.   11CR3525/2

DEIRDRE NICHOLS                                       :             (Criminal appeal from
                                                                     Common Pleas Court)
        Defendant-Appellant                           :

                                                      :

                                              ..........

                                              OPINION

                          Rendered on the      12th        day of      October    , 2012.

                                              ..........

CARLEY J. INGRAM, Atty. Reg. No. 0020084, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

ANTONY A. ABBOUD, Atty. Reg. No. 0078151, 130 West Second Street, Suite 1818,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

DEIRDRE NICHOLS, 2787 Jupiter Street, Dayton, Ohio 45404
     Defendant-Appellant

                                              ..........
DONOVAN, J.

       {¶ 1}     Appointed counsel for defendant-appellant Dierdre Nichols submitted an

appellate brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967), alleging that no arguably meritorious issues exist for appeal. After a thorough

review of the record, this Court agrees that the trial court’s proceedings were proper, and we

affirm the trial court’s judgment.

       {¶ 2}     The record establishes that on January 20, 2012, Nichols pled guilty to one

count of aggravated robbery with a deadly weapon, a felony of the first degree, and one

count of aggravated assault, a felony of the fourth degree. On February 1, 2012, the trial

court sentenced Nichols to four years in prison for the aggravated robbery count and

eighteen months in prison for the aggravated assault count. The trial court ordered that her

sentences be served concurrently, for an aggregate prison term of four years.

       {¶ 3}     Nichols filed a timely notice of appeal with this Court on February 27, 2012.

 On June 14, 2012, appointed counsel representing Nichols submitted an Anders brief,

alleging that no arguably meritorious issues exist for appeal. By magistrate’s order of June

15, 2012, we informed Nichols that her counsel filed an Anders brief and informed her of the

significance of an Anders brief. We invited Nichols to file a pro se brief assigning any error

for our review within sixty days. Nichols has not filed anything with this Court.

       {¶ 4}     In the performance of our duty, under Anders v. California, to conduct an

independent review of the record, we have found no potential assignments of error having

arguable merit. We conclude that this appeal is wholly frivolous. Therefore, the judgment of

the trial court is Affirmed.

                                         ..........
                                    3

GRADY, P.J. and FAIN, J., concur.

Copies mailed to:

Carley J. Ingram
Antony A. Abboud
Deirdre Nichols
Hon. Dennis J. Adkins